DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the Information Disclosure Statement filed June 1, 2021 has been considered.
	The information referred to in each of the Information Disclosure Statements filed February 23, 2021 has been considered.

Drawings
	The drawings filed February 18, 2020 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCloskey (7320502).
Note an adjustable bench comprising: a seat (10); a skirt (13) extending from the seat; and a plurality (27, 27) of height adjustable leg assemblies coupled to the skirt, wherein the seat is shaped to be selectively mated with the skirt to provide the bench with either a flat top surface (legs extended at the same level) or a sloped top surface (legs extended at different levels).
Regarding claim 2, note the leg assemblies of the bench are slidably or telescopically height adjustable.  Note that leg assemblies are of “adjustable screw-type”.  See line 55 in column 3.
Regarding claim 3, note the leg assemblies of the bench are pivotably coupled to the skirt (about a vertical axis).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (20170056708).
Note an adjustable bench comprising: a seat (30); a skirt (elongated member under the seat, including the bracket ears which engage pivots 15 and 16, as shown in Figure 3B) extending from the seat; and a plurality (25, 13, and 26, 14) of height adjustable leg assemblies coupled to the skirt, wherein the seat is shaped to be selectively mated with the skirt to provide the bench with either a flat top surface (seat tilted to a horizontal orientation) or a sloped top surface (see Figure 3A).
Regarding claim 2, note the leg assemblies of the bench are slidably or telescopically height adjustable.  See Figures 3A-4B.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (20170056708) in view of Hoff (20160192771).
The primary reference shows all claimed features of the instant invention with the exception of a strap secured to the leg assemblies of the bench to restrict movement of the leg assemblies.
The secondary reference teaches providing a horizontal supporting structure with a plurality of leg assemblies, wherein a strap (15) is secured to the leg assemblies to restrict movement thereof.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the .

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (5697870) in view of McClosky (7320502)
The primary reference shows all claimed features of the instant invention with the exception of a plurality of height adjustable leg assemblies coupled to the skirt, wherein the seat is shaped to be selectively mated with the skirt to provide the bench with either a flat top surface or a sloped top surface (claim 1); wherein the leg assemblies of the bench are slidably or telescopically height adjustable (claim 2); wherein the leg assemblies of the bench are pivotably coupled to the skirt (claim 3).
In the primary reference, note a seat (1), a skirt (3) extending from the seat.
Regarding claim 5, note the seat may be removed from the skirt (see Figure 2) to allow access to a storage compartment (see Figure 3).
Regarding claim 6, note the seat is physically capable of being removed from the skirt and used as a kneeling aid.
The secondary reference teaches providing a horizontal supporting structure with a  plurality of height adjustable leg assemblies coupled to a skirt, wherein the seat is shaped to be selectively mated with the skirt to provide the structure with either a flat top surface or a sloped top surface; wherein the leg assemblies of the bench are slidably or telescopically height adjustable; wherein the leg assemblies of the bench are pivotably coupled to the skirt.  Note as described in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the plurality legs as height adjustable, wherein the seat is shaped to be selectively mated with the skirt to provide the bench with either a flat top surface .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/February 8, 2022                                         Primary Examiner, Art Unit 3636